Citation Nr: 0841188	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
death pension and accrued benefits as the surviving child of 
a deceased veteran.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  He died in January 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that the a 
disqualifying marital impediment excluded the appellant from 
receiving benefits for VA death pension purposes.


FINDINGS OF FACT

1.  The appellant is the daughter of the veteran.

2.  A prior marriage of the appellant was dissolved by 
divorce in August 1995; the marriage was not the result of 
fraud or collusion and was not void or annulled.


CONCLUSION OF LAW

The appellant is not entitled to DIC, death pension or 
accrued benefits as a matter of law.  38 U.S.C.A. §§ 101, 
1310, 1313, 1503, 1542, 5103A, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.55, 3.57, 3.257, 3.271, 3.272, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

VA provided VCAA required notice in correspondence sent to 
the appellant in September 2005, August 2006, and March 2007.  
These letters notified the appellant of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, and identified her duties in obtaining information and 
evidence to substantiate the claim for death pension 
benefits.  In particular, the August 2006 letter provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

As will be discussed below, the claims of entitlement to DIC, 
entitlement to death pension benefits, and entitlement to 
accrued benefits for the surviving child of the veteran are 
being denied as a matter of law.  In VAOPGCPREC-5-2004 
(2004), VA's Office of General Counsel held that the VCAA 
does not require either notice or assistance when the claim 
cannot be substantiated under the law or based upon the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not for application to 
matters in which the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria

Where a veteran dies after December 31, 1956, from a service- 
connected or compensable disability, VA shall pay DIC to the 
veteran's surviving spouse, children, and parents.  38 
U.S.C.A. § 1310(a).  A surviving child is entitled to DIC 
where there is no surviving spouse.  38 U.S.C.A. § 1313(b).  

Pension is payable to the veteran of a period of war.  38 
U.S.C.A. § 1542.  In certain circumstances benefits which 
were due but unpaid at the time of a veteran's death may be 
paid to the veteran's children in equal shares.  38 U.S.C.A. 
§ 5121.

For VA purposes a child is defined as an unmarried person who 
is either: under the age of 18, or became permanently 
incapable of self- support before the age of 18, or between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution and who is a legitimate 
child, a legally adopted child or was an illegitimate child 
acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1); 3.356.

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).

On or after January 1, 1975, marriage of a child terminated 
prior to November 1, 1990, shall not bar the furnishing of 
benefits to or for such child provided that the marriage has 
been terminated by death or has been dissolved by a court 
with basic authority to render divorce decrees unless the 
Department of Veterans Affairs determines that the divorce 
was secured through fraud by either party or by collusion.  
38 C.F.R. § 3.55(b)(2).

Analysis

The appellant has argued that she is entitled to DIC, accrued 
benefits, and death pension payments because she qualifies as 
a surviving adult helpless child of a veteran.

In an April 2006 statement submitted in support of her claim 
for death pension benefits, the appellant reported that she 
was married on December [redacted], 1982.  She noted further that she 
and her husband separated in 1985.  A copy of the appellant's 
Divorce Decree Judgment reveals that she was granted an 
absolute divorce from her former spouse on August [redacted], 1995.  

Pursuant to 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), 
the only legal grounds for recognition as a child of a 
deceased veteran where there has been a marriage, is if the 
marriage was void, has been annulled by a court having basic 
authority to render annulment decrees, there was a divorce 
prior to November 1, 1990, or the marriage was obtained 
through fraud by either party or collusion.  

In her April 2006 statement, the appellant indicated that she 
had been previously married and that marriage was terminated 
by divorce after November 1, 1990.  There is no evidence that 
the marriage was void, annulled, or was obtained through 
fraud by either party or by collusion.

The appellant has a disqualifying marital impediment to 
recognition as the surviving helpless adult child of the 
veteran.  For these reasons, and in accordance with the 
controlling law and regulations, the appellant's eligibility 
for DIC, death pension, and accrued benefits is precluded as 
a matter of law.  Where, the law and not the facts, is 
dispositive, the claim is denied for lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. at 430.


ORDER

Entitlement to dependency and indemnity compensation (DIC), 
death pension and accrued benefits as the surviving child of 
a deceased veteran is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


